United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1183
                                   ___________

Konstantinos Ritos,                   *
                                      *
             Petitioner,              *
                                      * Petition for Review of an Order of
       v.                             * the Board of Immigration Appeals.
                                      *
                   1
Alberto Gonzales, Attorney General    *        UNPUBLISHED
of the United States of America,      *
                                      *
             Respondent.              *
                                 ___________

                          Submitted: November 18, 2005
                              Filed: January 9, 2006
                                  ___________

Before WOLLMAN, LAY, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

     Konstantinos Ritos, a citizen of Greece, petitions for review of an order of the
Board of Immigration Appeals (“BIA”), which affirmed without opinion an




      1
       Alberto Gonzales has been appointed to serve as Attorney General of the
United States and is substituted as the appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
Immigration Judge’s denial of Ritos’s requests for asylum, withholding of removal,
and relief under Article 3 of the Convention Against Torture (“CAT”).2

      We lack jurisdiction to review the BIA’s determination that Ritos’s asylum
application was not timely filed within one year of his arrival into the United States
and that he did not show changed or extraordinary circumstances justifying his
untimely application. See 8 U.S.C. § 1158(a)(3); Ngure v. Ashcroft, 367 F.3d 975,
988-89 (8th Cir. 2004).

        Ritos also claims he is entitled to withholding of removal under 8 U.S.C. §
1231(b)(3), which is not subject to a one-year filing deadline. After a careful review
of the record, we conclude that Ritos is not entitled to withholding of removal because
he failed to demonstrate a clear probability that he would be persecuted on one of the
enumerated grounds if removed to Greece. See Tawm v. Ashcroft, 363 F.3d 740, 744
(8th Cir. 2004). Ritos also failed to carry his burden for relief under the CAT because
he has not shown that it is more likely than not that he will be tortured if he returns to
Greece. Id.

      Accordingly, we deny the petition.

                        ______________________________




      2
        Ritos has not appealed the Immigration Judge’s denial of his request for
voluntary departure.

                                           -2-